Having failed to interpose an answer which asserted the defense of lack of standing or to file a timely pre-answer motion raising that defense, the defendant St. Clair Jackson waived such defense pursuant to CPLR 3211 (e) (see HSBC Bank, USA v Dammond, 59 AD3d 679 [2009]; Wells Fargo Bank Minn., N.A. v Mastropaolo, 42 AD3d 239 [2007]). Moreover, contrary to Jackson’s contention, under the circumstances of this case, there was no need to conduct a hearing prior to the issuance of the referee’s report (see LBV Props. v Greenport Dev. Co., 188 AD2d 588 [1992]).
Jackson’s remaining contentions are without merit. Fisher, J.P., Angiolillo, Lott and Sgroi, JJ., concur.